EXHIBIT 10.4 Registration Rights Agreement This Registration Rights Agreement (the "Agreement") is made and entered into as of September 2, 2008 (the "Closing Date") by and among ABC Funding, Inc., a Nevada corporation (the "Company") and Voyager Gas Holdings, L.P., a Texas limited partnership (the “Shareholder”) and CIT Capital USA Inc., a Delaware corporation (“CIT”). R e c i t a l s: A.Pursuant to the Stock Purchase and Sale Agreement, dated as of May 22, 2008, by and among the Company, the Shareholder and Voyager Gas Corporation, as amended (the "Stock Purchase Agreement"), the Shareholder has acquired from the Company 10,000 shares of Series D preferred stock, par value $0.001, per share (as defined below), convertible into 17,500,000 shares of common stock, par value $0.001 per share. B.Pursuant to the Warrant dated as of September 2, 2008, CIT acquired a warrant exercisable for 24,199,996shares of Common Stock. C.The Company and the Holders desire to set forth the registration rights to be granted by the Company to the Holders. Now, Therefore, in consideration of the mutual promises, representations, warranties, covenants, and conditions set forth herein, the parties mutually agree as follows: A g r e e m e n t: 1.Certain Definitions.As used in this Agreement, the following terms shall have the following respective meanings: "Blackout Period" means, with respect to a registration, a period in each case commencing on the day immediately after the Company notifies the Holders that the Holders are required, pursuant to Section 4(f), to suspend offers and sales of Registrable Securities during which the Company, in the good faith judgment of its Board of Directors, determines (because of the existence of, or in anticipation of, any acquisition, financing activity, or other transaction involving the Company, or the unavailability for reasons beyond the Company's control of any required financial statements, disclosure of information which is in its best interest not to publicly disclose, or any other event or condition of similar significance to the Company) that the registration and distribution of the Registrable Securities to be covered by such registration statement, if any, would be seriously detrimental to the Company and its shareholders and ending on the earlier of (1) the date upon which the material non-public information commencing the Blackout Period is disclosed to the public or ceases to be material and (2) such time as the Company notifies the selling Holders that the Company will no longer delay such filing of the Registration Statement, recommence taking steps to make such Registration Statement effective, or allow sales pursuant to such Registration Statement to resume; provided, however, that (a) the Company shall limit its use of Blackout Periods, in the aggregate, to 60 Trading Days in any 12-month period, (b) no Blackout Period may commence sooner than 60 days after the end of a prior Blackout Period; (c) there may be no more than three Blackout Periods in a year and (d) a Blackout Period shall not apply to the Holders unless it also applies to the Company, its officers and directors and all other shareholders of the Company and all other holders of registration rights with respect to any securities of the Company. "Business Day" means any day of the year, other than a Saturday, Sunday, or other day on which the Commission is required or authorized to close. “CIT Holders” means
